DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-31, 34-41, and 44-49 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 29 is drawn to a method of controlling a burn profile of a coke oven.
The closest prior art of record is MacDonald (US 4,124,450) as described in the 103 rejection of claim 29, set forth in the Non-Final Rejection mailed 10/21/2021.
MacDonald is silent to the method comprising steps of: “increasing a sole flue temperature higher than a design sole flue temperature and less than a not-to-exceed (NTE) temperature of the coke oven by directing, via downcomer channels of the coke oven, the volatile matter from the coke oven chamber to a sole flue beneath the oven floor, thereby preheating the coke oven for a subsequent coke oven charge; and based at least in part on the NTE temperature of the coke oven, directing the volatile matter from the sole flue to another coke oven by adjusting positioning of an uptake damper.”
There is no teaching, suggestion, or motivation in MacDonald or any other prior art of record which would lead one of ordinary skill in the art to incorporate the aforementioned steps into MacDonald.
In view of the above, claim 29 and its dependents are novel and non-obvious over the prior art of record.
Independent claim 40 contains the same allowable subject matter as independent claim 29.
Therefore, claim 40 and its dependents are novel and non-obvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. (US 2017/0226425), hereafter referred to as Kim, teaches a method of controlling a coke oven burn profile, wherein said method at least suggests the allowable subject matter discussed above (See Figure 6 and paragraph [0071] of Kim). However, due to the present Applications effective filing date of 8/28/2014, Kim does not qualify as prior art. Thus, any prior art rejection over Kim would be improper.  
Kim et al. (US 10,392,563), is the granted patent corresponding to the above Kim PG Pub. Like said PG Pub, Kim et al. does not qualify as prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772